     Case 2:19-cv-10223-FLA-SK Document 87 Filed 06/23/21 Page 1 of 3 Page ID #:440



1    Michele A. Dobson (State Bar: 192349)
     LAW OFFICES OF MICHELE A. DOBSON
2
     3711 Long Beach Boulevard, Suite 5047
3    Long Beach, CA 90807
     (562) 433-7718 T
4    (562) 433-7719 F
     longbeachesq@gmail.com
5
     www.longbeachesq.com
6
     Attorney for Defendant, 4270 Atlantic LLC, et al
7

8

9                                 UNITED STATES DISTRICT COURT

10                              CENTRAL DISTRICT OF CALIFORNIA
11

12   Chris Langer,                                      CASE No: 2:19-cv-10223-FLA-(SKx)
                                                        Honorable Judge Fernando L. Aenlle-Rocha
13                 Plaintiff,

14         v.
                                                        DEFENDANT’S
15
     4270 Atlantic LLC. et al,                          4270     ATLANTIC LLC, PRETRIAL
                                                        DISCLOSURE
16                              Defendant(s)
     TO THIS HONORABLE COURT, TO ALL PARTIES AND TO THEIR ATTORNEYS OF
17
     RECORD:
18

19              PLEASE TAKE NOTICE: Pursuant to FRCP 26(a)(3) and Local Rules 16-2.3 and 16-

20   2.4, the Defendant hereby submits his Pretrial Disclosures. Defendant reserves the right to
21
     revise, withdraw, amend or modify and/or supplement these disclosures should new
22
     information become available.
23
     ///
24

25   ///

26   ///
27
     ///
28
     Case 2:19-cv-10223-FLA-SK Document 87 Filed 06/23/21 Page 2 of 3 Page ID #:441



1      1. LIST OF WITNESSES
2

3     Name of Person                 Person’s Address and            Description of What the
                                     Telephone Number                Person Knows
4

5
      Bernie Ghermezi                Available through Defense       Landlord/Ownership of
6                                    Counsel                         building and ADA
                                                                     compliance
7
      Brian Whitaker                 Available through Plaintiff’s   Plaintiff
8
                                     Counsel
9
      William Gwinn                  Available through Defense       Refuse Supervisor for the
10                                   Counsel                         City of Long Beach, Public
                                                                     Works
11

12    Jeff Becker                    ADA SpecialistKnowledge of the state and
      CASp Certificate No.: 245      T: (661) 993-2978
                                                   federal construction-related
13                                                 accessibility standards.
                                                   Compliance with
14
                                                   applicable construction-
15                                                 related accessibility codes
                                                   and standards such as
16                                                 ADA.
       2.    WITNESSES DEFENDANT EXPECTS TO PRESENT BY DEPOSITION
17

18           (1) William Gwinn

19     3.    EXHIBITS DEFENDANT EXPECTS TO OFFER
20
             (A) City of Long Beach Email regarding garbage bin placement
21
             (B) 4270 Atlantic LLC CASp Certificate
22
             (C) Photograph of Garbage Bin at 4270 Atlantic LLC
23

24           (D) Photograph of Authorized Parking Only Sign at 4270 Atlantic LLC

25           (E) Photograph of Handy Cap Parking Sign at 4270 Atlantic LLC
26
     ///
27
     ///
28
     Case 2:19-cv-10223-FLA-SK Document 87 Filed 06/23/21 Page 3 of 3 Page ID #:442



1    DATED: June 23, 2021          LAW OFFICES OF MICHELE A. DOBSON
2
                                   ______________________________________
3                                  Michele A. Dobson, Esq.
                                   Attorney for 4270 Atlantic, LLC
4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
